Citation Nr: 1216003	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing was held before the undersigned Veterans Law Judge sitting at the RO on October 20, 2009.  A copy of the hearing transcript has been associated with the file.


REMAND

During a VA examination in May 2011, the Veteran indicated that he was receiving benefits from the Social Security Administration (SSA), and that he had recently retired from his employment with the United States Postal Service (USPS).  The bases for the grant of SSA benefits and the Veteran's retirement from the USPS are unclear, but the VA examination report specifically referred to SSA benefits as being "disability" benefits.  

VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, upon remand, the AOJ should contact SSA and USPS and request that all available records, including treatment records, physical examinations, and disability determinations, be provided for inclusion in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated with any disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

2.  With proper authorization, request from USPS, or any associated repository, all records associated with any disability and/or separation due to disability.  Request copies of any disability determinations and all medical records considered in making those determinations.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

3.  After the above has been completed, readjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


